Citation Nr: 1107224	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a scar of the nose.  

2.  Entitlement to service connection for low back disability.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1963 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2010, the Veteran testified at a Board a video-
conference hearing, and a copy of the transcript is of record.  

A review of the record indicates that the Veteran's claim of 
service connection for a scar of the nose was previously denied 
in a February 2005 rating decision.  The appellant was duly 
notified of the RO's decision and his appellate rights, but he 
did not initiate an appeal within the applicable time period.  
The Veteran requested his October 2005 Substantive Appeal citing 
to the Statement of the Case, which denied his increased rating 
for the left thumb scar, and in which he wrote that he hid his 
facial scar with a mustache should be construed as a Notice of 
Disagreement.  Even given a sympathetic reading, however, where 
the Veteran did not indicate his disagreement with the denial of 
his claim, and did not again address the claim of service 
connection for his scar of the nose until August 2007, in spite 
of pursuing other claims, the Board does not consider the 
October 2005 statement a Notice of Disagreement for his scar of 
the nose.  Thus, the February 2005 decision is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

At his October 2010 hearing, the Veteran complained that 
he was unable to pass a physical on a recent job 
application because of his back pain.  In his May 2008 VA 
examination, the Veteran stated that he retired in part 
because he could no longer squat due to his service-
connected left knee condition, and the demands of his 
occupation, which required him to squat frequently.  The 
Board construes these statements as sufficient to raise an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU).  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  Therefore, this issue is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the 
Veteran's claim of service connection for a scar of the nose.  
The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the RO's February 2005 rating 
decision, by itself or when considered with evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a scar of the 
nose.  

3.  There is competent and credible evidence that the Veteran has 
had a continuing, scar of the nose from service to the present.  

4.  There is competent and credible evidence that the Veteran has 
had continuing, symptoms of low back strain from service to the 
present, and there is current symptomatology for a low back 
disability.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for a scar of the nose 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  

2.  Evidence received since the February 2005 rating decision is 
new and material, and the claim of service connection for a scar 
of the nose is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).  

3.  The criteria for service connection for a scar of the nose 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issues on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claims.

With respect to the Veteran's application to reopen a previously 
denied service connection claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the 
extent there may be any deficiency of notice or assistance, there 
is no prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision with 
regard to the pending claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006); see also Hickson v. Shinseki, 23 Vet. App. 394 (2010) 
(where the Board reopens a claim that the RO did not, the case 
must generally be remanded for RO consideration, unless there is 
a waiver from the appellant or no prejudice would result from 
adjudication of this claim).  

II.  New and Material Evidence-Scar of the Nose

The Board must first address the issue of receipt of new and 
material evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claims and to 
adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In February 2005, the RO denied service connection for a scar of 
the nose.  The evidence at the time consisted of service 
treatment records; outpatient treatment reports from 
September 2004 to December 2004; a VA examination in 
December 2004; and statements in support of the claim.  Service 
connection was denied because there was no medical evidence that 
the Veteran's scar of the nose was incurred in or caused by 
service.  The Veteran was notified of the decision and his 
appellate rights, but failed to file a timely appeal.  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his service 
connection claim.  For the reasons to be discussed below, this 
evidence is new and material, and his claim may be reopened for 
consideration on the merits.  

In the present case, the Veteran has submitted additional 
evidence, including, VA medical records from February 2005 to 
June 2008.  In addition, the Veteran was afforded an October 2010 
hearing pertaining in part to his scar of the nose.  At the 
hearing, the Veteran credibly asserted that he cut his nostril in 
service when a Coke bottle hit the concrete and exploded, also 
cutting his lip and right thumb.  He described how the corpsman 
stitched the area, and how he wore a mustache to cover the 
visible scar.  He also complained that his scar is sore, 
especially during the winter.  

Of import, the Veteran has competently and credibly asserted that 
he sought treatment for the laceration that caused the scar while 
in service, simultaneous to his treatment for his service-
connected scars of his left thumb and upper lip.  

This evidence is new, in that it was not of record at the time of 
the February 2005 denial.  Additionally, the newly submitted 
evidence is not cumulative and redundant of evidence already of 
record, as it suggests that the Veteran has a chronic or 
continuous scar of the nose that may have been incurred in 
service.  No such evidence was of record at the time of the prior 
denial.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  Having submitted new and 
material evidence, the Veteran's service connection claim for a 
scar of the left nose must be reopened and considered on the 
merits.  

III.  Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated repeatedly that lay persons are not competent to opine 
as to medical etiology or render medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Scar of the Nose

The Veteran's January 1963 entrance examination noted a scar on 
the left hand; however, there was no notation regarding a scar on 
his nose.  In June 1966, a sick call report noted that his wound 
was doing well, and sutures were removed from his lip.  As will 
be further discussed below, the Veteran's hearing testimony that 
the incident wounding his upper lip was the same that wounded his 
nose is credible.  The Veteran's December 1966 separation 
examination does not show any complaint of or notation regarding 
the nose.  

In August 2004, the Veteran filed a claim including for scars on 
his upper lip and nose.  VA examination in December 2004, 
however, pertained to the Veteran's lip area only, and noted the 
area was covered by the Veteran's mustache.  

In an October 2005 statement, the Veteran conveyed that he wore a 
mustache to hide his facial scar, which he referred to as a 
disfigurement caused by his injury.  In an August 2007 statement, 
the Veteran explained that he also incurred a laceration of his 
nose near the right nostril in the same incident that resulted in 
the scar of his upper lip.  In a May 2008 statement, the Veteran 
provided even more details regarding the scar to his nostril.  
Specifically, he contended that his original claim included his 
hand, nostril and upper lip, all conditions occurring in-service 
when a bottle exploded and shattered hitting him in the hand and 
face.  He was taken to the dispensary on base for his injuries.  
In September 2008, the Veteran submitted a Notice of Disagreement 
in which he expressed once again that his injuries to his nose, 
lip, and hand all occurred from the same in-service incident, 
with the only difference being that the scars of his hand and lip 
were sutured, while he was not able to receive stitches on his 
nose.  In his November 2008 Substantive Appeal, the Veteran 
explained that he had been originally evaluated by a doctor in 
San Antonio, Texas, who examined his hand, but did not look at 
the scars on his upper lip and nostril because they were covered 
by his mustache.  

At his Board hearing in October 2010, the Veteran again detailed 
how while in service a hot, glass, Coke bottle slipped from his 
hand onto a concrete boat dock, and much like a grenade, 
exploded.  He described feeling the glass contact his lip, his 
thumb, and his nostril.  He explained that he was taken to the 
dispensary where the Corpsman sutured his thumb and lip areas, 
but informed him that his nostril could not be stitched.  In 
addition, the Veteran explained how when he initially filed his 
claim, he took a razor with him to his examination and offered to 
shave his mustache which was then hiding his scars; however, the 
examiner told him that was not necessary.  The representative 
affirmed that the Veteran's scar was visible.  The Veteran 
indicated that the scar on his nose was sore, especially during 
the winter.  In addition, he described having skin changes on his 
nostril, and growing a scab in the area. 

In summary, the Veteran complained of a laceration to his nose, 
occurring in an an-service incident that also involved his upper 
lip and his thumb.  The VA medical reports show that the Veteran 
had a facial scar of his upper lip.  As noted, the Veteran has 
consistently contended that he covers his scars of the upper lip 
and right nostril with his mustache.  He has credibly maintained 
that his problems with his scar of the nose have continued since 
service.  

The Board finds the Veteran is competent to attest to his injury 
and the resulting scar.  In addition, the Board finds the 
Veteran's assertions credible regarding his scar and the soreness 
that it causes him, and the Veteran's reported medical history in 
this case is found to hold probative weight with respect to the 
question of continuity of symptamotology since service.  

Because there is an equipoise of the evidence, the Board resolves 
all reasonable doubt in favor of the Veteran, and finds that the 
available evidence supports the conclusion that the scar of the 
nose was incurred in service.  

B.  Low Back Disability

Service treatment records show that the Veteran's January 1963 
enlistment examination was devoid of complaints or notations of 
any back problems.  Sick call records in May 1963 show that the 
Veteran slipped and fell hitting his head on deck; however, the 
record does not specifically pertain to his back.  A sick call 
record from April 1964 indicates that the Veteran experienced 
back pain reportedly from heavy lifting.  On examination, a back 
spasm and tenderness to the left paraspinal muscles were evident.  
The impression was that of lumbar strain, and the Veteran was 
advised to apply heat and to avoid lifting.  Then, a day later, 
the Veteran again returned to sick call reporting no relief.  
Examination revealed tenderness to the lumbar area.  An X-ray was 
taken and revealed a normal back.  Minimal pain on rotation, 
however, was noted.  Several days later, the Veteran was still 
complaining of back pain, although he reported the pain was 
"somewhat less."  The December 1966 separation examination did 
not have any notations or reports regarding the Veteran's back.

In August 2007, the Veteran filed a claim for his low back 
disability, and in May 2008 he was afforded a VA examination.  At 
the examination, the Veteran complained of constant, chronic pain 
to his lumbar spine.  He reported being able to sit or stand for 
only 10 minutes before he would have low back pain.  He did not 
use any back brace, belt, corset, or use any mobility devices, 
such as an electric scooter or wheelchair.  The Veteran had not 
had any surgeries or injections for his low back.  He denied 
radiculopathy of the upper or lower extremities, and reported 
that he was able to perform his activities of daily living 
without difficulty, except for the pain he previously detailed.  
The Veteran did not have a history of falls, nor was he unsteady.  
He did not report any physician directed bed rest in the previous 
12 months due to a spine condition with an incapacitating spine 
episode.  

Examination revealed a flat back with loss of lordosis, and mild 
increasing kyphosis.  There was no scoliosis.  Palpable and 
visible spasms of paraspinous musculature were noted.  The lumbar 
spine was nontender.  Range of motion testing revealed forward 
flexion was 0 to 40 degrees; lateral flexion and extension were 
0 to 30 degrees; and bilateral rotation was 0 to 20 degrees.  The 
Veteran complained of pain on motion for forward flexion and 
bilateral rotation.  Gait was normal.  X-rays revealed no 
significant degenerative changes, and no osseous or articular 
abnormalities were evident.  Diagnosis was of a normal lumbar 
spine examination.  Upon review of the claims file and following 
examination, the examiner opined that the Veteran's claimed back 
condition could not be resolved without resorting to mere 
speculation.  He explained that the record contained only one 
complaint regarding the low back in April 1964, but was otherwise 
silent for a low back disorder from 1964 to 2004.  

VA treatment records show that in November 2007 a notation was 
made that the Veteran still had occasional low back pain, and the 
medication listed Tramadol as needed for pain.  In January 2008, 
the Veteran's back pain was noted to be stable.  

At his October 2010 hearing, the Veteran reported that he had 
complained of back pain while in service, specifically in 
April 1964.  He explained that he was on mess duty working in the 
kitchen at Litchfield Park Naval Air Facility in Phoenix, 
Arizona, when he slipped and fell while mopping the floors.  He 
indicated that he hit the back of his head, and his behind, and 
experienced back pain ever since, such that he cannot sit or 
stand for long periods of time.  He described being taken to the 
dispensary where he was prescribed medication.  He reported that 
he had returned to receive more pain medication for his back, and 
was supposed to also receive physical therapy; however, he was 
transferred to another location and did not receive the 
information regarding physical therapy.  He described seeking 
treatment post-service at the VA medical center in Corpus Christi 
for his back, and indicated that he remained on prescription 
medication for the back pain.  He complained that he was unable 
to pass a physical on a recent job application because of his 
back pain.  

In summary, the Veteran complained of back pain in April 1964 
following an in-service fall.  The VA examination showed that the 
Veteran had palpable and visible spasms of his paraspinous 
musculature as well as limited range of motion, a flat back, loss 
of lordosis, and mild increasing kyphosis.  As noted, the Veteran 
has consistently contended that his back has caused him pain 
since service, for which he uses prescription medications.  He 
has credibly maintained that his problems with his low back 
disability have continued since service.  

The Board finds the Veteran is competent to attest to his injury 
and the resulting back pain and various back disability 
symptomatology.  In addition, the Board finds the Veteran's 
assertions credible regarding his back, and the Veteran's 
reported medical history in this case if found to hold probative 
weight with respect to the question of continuity of 
symptomatology since service.  

Because there is an equipoise of the evidence, the Board resolves 
all reasonable doubt in favor of the Veteran, and finds that the 
available evidence supports the conclusion that the Veteran's low 
back disability was incurred in service.  

Consequently, the Board finds the evidence of record supports 
service connection for the Veteran's scar of the nose and low 
back disability.  As a preponderance of the evidence supports the 
award of service connection, the benefit-of-the-doubt doctrine is 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim of 
service connection for a scar of the nose is reopened.  

Entitlement to service connection for a scar of the nose is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.  

Entitlement to service connection for a low back disability is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.  


_____________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


